Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group III and species (SEQ ID NO: 125; anti-flavivirus T cell response) in the reply filed on 3/4//2021 is acknowledged.
Claims 1-5, 8, 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventon, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2021.
Claims 6, 7, 10-19 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted 8/9/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of trademarked terms (a trade name or a mark used in commerce) has been noted in this application on pages 60, 80, 82, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 6, 7, 10-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blight et al. (WO2016181147A1)(See PTO-892: Notice of References Cited).
See claims 6, 7, 10-19 as submitted 4/16/2020.
This rejection is interpreted as reading on claim 1 embodiments (a), (c), (d), (n), (p), (q), (r) as relating to elected species SEQ ID NO: 125 through claims 6, 12, 15, 16, 17, 19.
Blight et al. teaches: sequences against dengue virus serotypes (abstract); immunogenic proteins for use against dengue viral infection (p. 1); SEQ ID NO: 17, which comprises sequence with 100% identity with instant SEQ ID NO: 125 (See Result 3 of STIC Sequence Search Result 20210513_082247_us-16-537-447-125.align200.rag in SCORE)(as recited in claim 1(a), (c), (d), (n)); method of treatment of dengue viral infection comprising administration of protein according to the invention (p. 14)(as recited in claims 12, 17); protective immune response (p. 16); eliciting immune response (p. 16)(as recited in claims 10, 11, 12); alleviation of symptoms or reduction in severity of disease or disease symptoms (p. 16)(as recited in claims 11, 18; wherein symptoms read on rash as recited in claim 14); prevention (p. 19)(interpreted as prior to exposure as recited in claim 14); inducing T cell response (p. 107)(as recited in claims 13, 15, 19); T-cell stimulation (p. 24)(as recited in claim 6); boost as part of prime/boost (p. 12)(interpreted as conducted more days following infection or exposure as recited in claim 7); CD8 epitope (p. 22)(as recited in claim 1(p)).
Further, as to claim 17 reading on claim 1(q), (r) and claim 18, such results are considered to flow from the method and step and composition as recited in claim 17 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Thus, the teachings or suggestions of Blight et al. anticipate or render obvious the instant claims.

5. Claims 6, 7, 10-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shresta et al. (US2016130305)(See PTO-892: Notice of References Cited).
See claims 6, 7, 10-19 as submitted 4/16/2020.
This rejection is interpreted as reading on claim 1 embodiments (a), (c), (d), (e), (g), (h), (n), (p), (q), (r) as relating to elected species SEQ ID NO: 125 through claims 6, 12, 15, 16, 17, 19.
Shresta et al. teaches: dengue virus peptides, including T cell epitopes; for eliciting CD8 T cell response; for vaccination/immunization of subject against dengue virus; to provide protection and for treatment (abstract)(as recited in claims 1(p), 12, 17); peptides, and subsequences, portions, and modifications thereof (e.g., T cell epitopes) can be used for stimulating, inducing, promoting, increasing, or enhancing an immune response against Dengue virus (DV) in a subject. In one embodiment, a method includes administering to a subject an amount of a peptide sufficient to stimulate, induce, promote, increase, or enhance an immune response against Dengue virus (DV) in the subject, and/or provide the subject with protection against a Dengue virus (DV) infection or pathology, or one or more physiological conditions, disorders, illness, diseases or symptoms caused by or associated with DV infection or pathology [0016](as recited in claims 10, 11, 13, 15, 16, 19; wherein symptoms read on rash as recited in claim 14); stimulating T cell activity [0018](as recited in claims 1(n), 6); boost [0125] (interpreted as conducted more days following infection or exposure as recited in claim 7); prevention [0106](interpreted as prior to exposure as recited in claim 14).
Shresta et al. also teaches: SEQ ID NO: 1213, peptide with 96.6% identity with instant SEQ ID NO: 125; a method for stimulating, inducing, promoting, increasing, or enhancing an immune response against DV in a subject, wherein the immune response provides the subject with protection against DV infections (See Result 3 of STIC Sequence Search Result 20210517_115813_us-16-537-447-125.szlim20.rag in SCORE)(as recited in claim 1(a),(c),(d),(e),(g),(h)).
Further, as to claim 17 reading on claim 1(q), (r) and claim 18, such results are considered to flow from the method and step as recited in claim 17 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Thus, Shresta et al. anticipates or renders obvious the instant claims.

Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Reyes-Sandoval et al. (U.S. Patent 10350285)(See PTO-892: Notice of References Cited) teaches: SEQ ID NO: 44, which has sequence with 100% identity with instant SEQ ID NO: 125 (See Result 3 of STIC Sequence Search Result 20210513_082248_us-16-537-447-125.align200.rai in SCORE).  
7. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648